Luke, J.
The evidence in this case fully authorized, if indeed it did not demand, the verdict of manslaughter.
The charge given by the court on the law of manslaughter was required. See Trice v. State, 89 Ga. 742 (15 S. E. 648). The court did not err in charging the'jury as follows: “In every ease of an unlawful killing malice will be presumed, wheze no considerable provocation appears and all the circumstances of the killing show an abandoned and malignant heart. If one shoots another without any reason, and, although you may not be able to show that he made up his mind to do so with any degree of deliberation, if he shoots another without any known reason, and all the circumstances show that he did so wantonly, without any reason, without any provocation, the law implies malice in a ease of that sort.” See Harrell v. State, 22 Ga. App. 104 (95 S. E. 537), and *275case cited. The defendant had a fair trial, was ably represented, and no error appears which authorizes a new trial.
Decided October 14, 1919.
Indictment for murder; from Bibb superior court—Judge Mathews. April 22, 1919.
John B. Cooper, C. M. Cunningham, W. 0. Cooper Jr., for plaintiff in error.
John P. Boss, solicitor-general, contra.

Judgment affirmed.


Broyles, G. J., and Blood/worth, J., eoneur.